DETAILED ACTION
This communication is a final office action on the merits on patent application 16620130, attorney docket ICUS_2016P00068WOUS which has a claimed effective filing date of 11/19/2010, is a national stage entry of PCT/EP2018/064710, International Filing Date 06/05/2018, claims foreign priority to EPO application 17305697.9 filed 06/09/2017 and is assigned to Interdigital CE Patent Holdings. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1, 5, 7-10 and 12-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant correctly argues that the art of record does not teach an RFID device that generates separate signals from UHF wave received from the antenna and the piezoelectric layer.  Therefore, the previous rejection is withdrawn and a new rejection is presented below.
Applicant correctly argues that the amendments overcome or make moot the drawing objection and §112a and §112b rejections, which are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) s being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

As for claim 13, 
Claim 13 does not further limit the device of claim 1 which recites an RFID.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 7-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (U.S. 2008/0058652) in view of Fritchie et al. (U.S. 2009/0309726).

As for claim 1,
Payne teaches in figure 1a/1b a radio frequency identification device ([0026]), comprising: 
at least one integrated circuit (16); 
and an antenna (14) coupled to the at least one integrated circuit, wherein the antenna is configured to receive electromagnetic waves in a radio frequency band (450mhz [0085]) and to convert the received electromagnetic waves in the ultra-high radio frequency band into first electrical signals (incoming control signals, [0027, 0029]) representative of the received electromagnetic waves, 
the antenna comprising a piezoelectric film (12)  having at least one metal layer disposed thereon (18a), wherein the antenna is further configured to form a mechanical to electrical transducer (can be a BP monitor or acoustic microphone [0085]) configured to convert received mechanical signals into second electrical signals representative of the received mechanical signals, and wherein the at least one integrated circuit is configured to detect the received mechanical signals based on the second electrical signals. (because the device’s purpose is to transmit patient BP and heartrate data to an external source [0006, 0008, 0037], it is inherent that the signal is sent to the antennal for transmission)
Payne does not teach that the radio waves are in an ultrahigh radio frequency.  
However, Fritchie teaches an RFID with a UHF radio wave. [0007].
It would have been obvious to one skilled in the art at the effective filing date of this application to use a UHF signal for the sensor of Payne, because it provide greater range and faster data transfer.  Fritchie [0007]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 5,
Payne in view of Ritchie makes obvious the RFID of claim 1, and in the combination, Payne teaches that the piezoelectric film comprises at least one of polyvinylidiene (PVDV) or copolymers of PVDF. (PVDF [0085]).
 
As for claim 7,
Payne in view of Ritchie makes obvious the RFID of claim 1, and in the combination, Payne teaches the mechanical signals are at least one of vibrational signals, acoustic signals, or impact signals (may be acoustic or impact [0085]).  

As for claim 8,
Payne in view of Ritchie makes obvious the RFID of claim 8, and in the combination, Payne teaches that at least one integrated circuit coupled to the antenna is further configured to convert at least a portion of the received mechanical signals for at least one of powering the RFID or storing information relative to the received mechanical signals in a memory of the RFID (the PVDF substrate can act to power the device [0029]).  

As for claim 9,
Payne teaches a method, comprising: 
receiving, by a radio frequency identification device (RFID), electromagnetic waves in a radio frequency band and converting the received electromagnetic waves in the radio frequency band into first electrical signals representative of the received electromagnetic waves (incoming control signals are received by the antenna and, [0027, 0029] converting radio waves to electrical signals is inherent with an antenna); 
receiving, by the RFID, mechanical signals and converting the received mechanical signals into second electrical signals representative of the received mechanical signals (the PVDF sensor converts acoustic or sound to electrical signals [0085]; 
detecting the received electromagnetic waves in the radio frequency band based on the first electrical signals (signals are sent to the circuit to control the device [0091]); and 
detecting the received mechanical signals based on the second electrical signals (the pulse or BP are sent to the circuit to be transmitted to the external sensor); 
wherein the RFID comprises an antenna (14/12) comprisinq a piezoelectric film (formed on Piezo film 12) having at least one metal layer (18a) disposed thereon.  
Payne does not teach that the radio waves are in an ultrahigh radio frequency.  
However, Fritchie teach and RFID with a UHF radio wave. [0007].
It would have been obvious to one skilled in the art at the effective filing date of this application to use a UHF signal for the sensor of Payne, because it provide greater range and faster data transfer.  Fritchie [0007]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 10,
Payne in view of Fritchie makes obvious the method of claim 9, further comprising using at least a portion of the received mechanical signals for at least one of powering the RFID or storing information relative to the received mechanical signals in a memory of the RFID. (the PVDF substrate can act to power the device [0029]).  

As for claim 12,
Payne in view of Fritchie makes obvious the method of claim 9, and in the combination, Payne teaches that the piezoelectric film comprises at least one of polyvinylidiene fluoride (PVDF) or copolymers of polyvinylidiene fluoride (PVDF).  (PVDF [0085].)
 
As for claim 13,
Payne teaches the device comprising the RFID of claim 1. (see claim 1).
 
As for claim 14
Payne in view of Fritchie makes obvious computer program product for a programmable apparatus, the computer program product comprising a sequence of instructions for implementing a method according to claim 9, when loaded into and executed by the programmable apparatus. 
The circuit is inherently programmed to operate the device as taught by Payne.

As for claim 15,
Payne teaches a radio frequency identification device ([0026]), comprising: 
an antenna (14) comprising a piezoelectric film (12) having at least one metal layer (18a) disposed thereon; 
wherein the RFID is configured to receive electromagnetic waves in a radio frequency band (450mhz [0085]);
convert the received electromagnetic waves into first electrical signals representative of the received electromagnetic waves (incoming control signals go the circuit, [0027, 0029]); 
receive mechanical signals (can be a BP monitor or acoustic microphone counting heartbeats [0085]); and convert the received mechanical signals into second electrical signals representative of the received mechanical signals ((because the device’s purpose is to transmit patient BP and heartrate data to an external source [0006, 0008, 0037], it is inherent that the signal is sent to the antennal for transmission); 
wherein a portion of the second electrical signals are used to provide electrical energy to the RFID (the PVDF substrate can act to power the device [0029]).  
However, Fritchie teaches an RFID with a UHF radio wave. [0007].
It would have been obvious to one skilled in the art at the effective filing date of this application to use a UHF signal for the sensor of Payne, because it provide greater range and faster data transfer.  Fritchie [0007]. One skilled in the art would have combined these elements with a reasonable expectation of success.

  
As for claim 16,
Payne in view of Ritchie makes obvious the RFID of claim 15, and Payne teaches that the piezoelectric film comprises at least one of polyvinylidiene fluoride (PVDF) or copolymers of polyvinylidiene fluoride (PVDF).  

As for claim 17,
Payne in view of Ritchie makes obvious the RFID of claim 15, and Payne teaches that the mechanical signals are at least one of vibrational signals, acoustic signals, or impact signals. (may be acoustic or impact [0085]).    

As for claim 18,
Payne in view of Ritchie makes obvious the RFID of claim 15, and Payne teaches that to provide electrical energy comprises providing energy to power the RFID.  

As for claim 20,
Payne in view of Ritchie makes obvious the RFID of claim 15, and in the combination, the antenna (which includes the Piezo substrate) acts as a mechanical to electrical transducer for the mechanical signals (piezo substrate generates electricidal signal from vibration. The PVDF substrate can act to power the device [0029]).  


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Payne  in view of Fritchie and further in view  of Cahan et al. (U.S. 2017/0224279).

As for claim 19,
Payne in view of Ritchie makes obvious the RFID of claim 15, but Payne does not teach that providing electrical energy comprises storing information relative to the received mechanical signals in a memory of the RFID.  
However, Cahan teaches in figure 1 an RFID method that comprises providing electrical energy comprises storing information relative to the received mechanical signals in a memory of the RFID [0034].
It would have been obvious to one skilled in the art at the effective filing date of this application to include storing the information from the sensors so that data can be maintained until the transmitter can send the data to an external storage location. One skilled in the art would have combined these elements with a reasonable expectation of success.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Primary Examiner, Art Unit 2893